Appellee was appointed temporary administrator of the estate of Mrs. Kate F. Morton by the county court of Haskell county. From the order of appointment appellant appealed to the district court. Appellee moved to dismiss the appeal upon the ground that the district court had no jurisdiction to review the order appealed from. The motion was sustained and the appeal dismissed on May 11, 1925.
Article 3631, R.S. 1911, as amended by chapter 116, Acts 37th Legislature, p. 222 (Vernon's Ann.Civ.St. Supp. 1922, art. 3631), reads:
"Any person who may consider himself aggrieved by any decision, order, decree or *Page 298 
judgment of the county court, shall have the right to appeal therefrom to the district court of the county upon complying with the provisions of this chapter: provided that in appeals from orders or judgments, appointing administrators or temporary administrators, the administrators shall continue the prosecution of suits then pending in favor of the estate, and if on appeal from probate court, a different administrator shall be appointed, he shall be substituted in such case."
Under this act the district court had jurisdiction of the appeal. The court erred in holding to the contrary.
Reversed and remanded.